Citation Nr: 1515454	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a neck disability, to include degenerative disc disease and degenerative joint disease of the cervical spine. 

3.  Entitlement to service connection for bilateral elbow disability. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

6.  Entitlement to a compensable rating for erectile dysfunction.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran has relocated during the pendency of this appeal and his claims file was transferred to the jurisdiction of the appropriate RO, located in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

At the outset, the Board notes that this case was remanded in September 2014 to effectuate development of numerous issues.  Specifically, the RO or the Appeals Management Center (AMC) was instructed to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's bilateral elbow disability, provide the Veteran and request him to complete and return medical release forms to enable VA to obtain records from the Central State Hospital and Medical College of Virginia relative to his psychiatric disability and neck disability claims, and issue the Veteran a statement of the case (SOC) relative to his TDIU claim on appeal.  To date, the originating agency has not complied with these remand directives.  As such, they are incorporated as directives in this remand by reference.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes that the issues of entitlement to increased ratings for diabetes mellitus and erectile dysfunction were remanded by the Board in November 2012 for issuance of an SOC.  Since that time, the RO issued the Veteran an SOC addressing these issues in January 2013.  That same month, the Veteran returned a VA Form 9, which indicated he wished to continue his appeal with regard to these issues.  In September 2014, the Veteran provided a new VA Form 21-8940, and in October 2014 the Veteran submitted a VA Form 21-4138.  In these forms, the Veteran indicated he was unemployable as a result of his service-connected heart disability and diabetes mellitus.  The Veteran stated he presently takes multiple medications for these disabilities, which cause him to become drowsy and impair his productivity.  The Board also notes the Veteran most recently underwent a VA examination to assess these disabilities in May 2011.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds new examinations of the Veteran's service-connected heart disability and diabetes mellitus are in order.  In addition, the RO or AMC must obtain a functional impairment opinion addressing the impact of all of his service-connected disabilities on the Veteran's ability to obtain and retain substantially gainful employment. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should comply with all remand directives noted in the September 2014 Board remand that have not yet been complied with.

3.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected heart and diabetes mellitus disabilities, and the impact of all of his service-connected disabilities on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include a complete assessment of any disability the examiner finds is consequentially related to the Veteran's diabetes mellitus.

The RO or the AMC should also request the examiner to provide an assessment of the functional impact of all of the Veteran's service-connected disabilities on his employability.  Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

